Citation Nr: 0917749	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that new and material evidence 
had not been received which was sufficient to reopen the 
previously denied claim of service connection for PTSD.

Both the Veteran and his spouse testified at hearings 
conducted before personnel at the RO in August 2008, and 
before the undersigned in February 2009.  Transcripts have 
been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for PTSD by 
rating decisions promulgated in April 2002, July 2003, May 
2005, and December 2005.  

3.  The Veteran was informed of the prior denials of service 
connection for PTSD, including his right to appeal.  Although 
he submitted additional evidence following these denials, he 
did not initiate an appeal by filing a timely Notice of 
Disagreement (NOD).

4.  Although the evidence received since the last prior 
denial of service connection for PTSD was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence not having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for PTSD, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court established significant 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  

In this case, the Board acknowledges that it does not appear 
the Veteran was sent adequate pre-adjudication notice 
regarding the May 2006 rating decision.  Although he was sent 
VCAA-compliant notification via letters dated in August 2005, 
November 2005, and December 2005 which addressed the issue of 
new and material evidence to reopen the claim of service 
connection for PTSD, all of this correspondence was sent 
prior to the date of the December 2005 rating decision.  
Nevertheless, as detailed below, this notification was 
sufficient to fully inform the Veteran of the information 
necessary to substantiate this claim.  Moreover, the 
statements and hearing testimony submitted by and on behalf 
of the Veteran have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by the Veteran in October 2008, and by 
his accredited representative in December 2008, have 
indicated he is aware his claim has been denied due to the 
lack of a verified stressor(s) to substantiate his diagnosed 
PTSD, and cited to relevant caselaw in support of his claim.  
In addition, it was acknowledged at the February 2009 hearing 
that the issue on appeal was whether new and material 
evidence had been received to reopen the previously denied 
claim of service connection for PTSD.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Further, the Veteran was sent 
additional VCAA-compliant notification by a September 2006 
letter, followed by readjudication of the claim by the May 
2007 Statement of the Case (SOC) and various Supplemental 
SOCs which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.

In pertinent part, the August 2005 and September 2006 VCAA 
letters informed the Veteran of what was necessary to 
substantiate his claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, these letters also noted the prior denials, the 
basis(es) for the prior denial, that new and material 
evidence was required to reopen the previously denied claim, 
and described the standard for new and material evidence by 
language which tracks that of the relevant regulatory 
provisions.  As such, these letters complied with the 
notification requirements of Kent, supra.  In addition, the 
September 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board also observes that the November and December 2005 
letters requested and emphasized the importance of providing 
detailed information regarding the Veteran's purported 
stressor(s), which, as detailed below, is a key element of 
this case.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment and personnel 
records, as well as post-service medical records identified 
by the Veteran.  The Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the August 2008 and February 2009 hearings.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, efforts have been made to verify his account of his 
purported stressor(s) through official channels.  Although no 
VA examination was conducted in conjunction with the current 
appeal, under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, the duty to assist the 
Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Service connection was previously denied for PTSD by rating 
decisions promulgated in April 2002, July 2003, May 2005, and 
December 2005.  The Veteran was informed of the prior denials 
of service connection for PTSD, including his right to 
appeal.  The Board is aware that he submitted additional 
evidence following these denials, and that such evidence is 
considered as having been filed in connection with the claim 
that was pending at the beginning of the appeal.  See 
38 C.F.R. § 3.156(b).  There is nothing within 3.156(b) that 
tolls the one year period for perfecting an appeal.  In this 
regard, the Veteran did not initiate an appeal by filing a 
timely NOD.  See 38 C.F.R. §§ 20.200, 20.302, 20.304 (Filing 
additional evidence does not extend time limit for appeal).  
Moreover, the NOD filed by the Veteran in November 2006 
specifically stated that it was in reference to the May 2006 
rating decision.  See 38 C.F.R. § 20.201.  Consequently, the 
denials of service connection for PTSD prior to the May 2006 
rating decision are final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The provisions of 38 C.F.R. § 3.156(a) provide that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. Part 3 (2008).

The evidence of record at the time of the last prior denial 
of service connection for PTSD includes the Veteran's service 
treatment and personnel records, statements by and on behalf 
of the Veteran, as well was post-service medical records 
which cover a period through 2005.

In various statements, including those made as part of a June 
2003 VA psychiatric examination, the Veteran essentially 
contended that he has PTSD due to stressors he experienced 
while on active duty in the Republic of Vietnam.  The first 
stressor involved witnessing the shooting of Vietnamese 
civilians by American and Vietnamese soldiers shortly after 
he first arrived in Vietnam, and being threatened to keep 
quiet about the incident.  The second stressor involved being 
stationed at a warehouse during the Tet Offensive, during 
which he fired shots into the air, and reported that he felt 
like a coward for doing so.  The third stressor involved 
finding an injured American soldier on the road who he picked 
up and took to medical care.  On returning from this trip he 
also witnessed a Buddhist monk immolating himself.  He also 
reported being threatened by American soldiers because he 
knew they were involved in illegal activities, and that even 
his own superiors were involved in the Black Market.


The Veteran's service personnel records confirmed that he had 
active service in the Republic of Vietnam, and that he was 
recognized for participation in the Tet Counter Offensive 
campaign.  However, his service records do not reflect he was 
assigned to combat duties while on active duty.  For example, 
his primary military occupational specialty is listed as 
cargo handler on his DD Form 214, while his service personnel 
records indicate his duties in Vietnam were that of a 
warehouseman and forklift operator.  The service records do 
not reflect he received any awards or decorations denoting 
his having engaged in the enemy in combat.  Moreover, the 
Veteran himself indicated in his statements that his only 
combat activity was his purported stressor of firing in the 
air at a warehouse during the Tet Offensive.  Neither his 
service personnel nor treatment records otherwise confirms 
his account of the purported stressor(s), nor did the other 
evidence then of record.  

The Board further notes that the Veteran's service treatment 
records do not reflect he was treated and/or diagnosed with 
PTSD, or any other acquired psychiatric disorder, while on 
active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his May 1969 separation 
examination.  On the concurrent Report of Medical History, he 
checked boxes to indicate he had not experienced frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, nor nervous trouble of any 
sort.  Further, the first competent medical evidence of an 
acquired psychiatric disorder on file appear to be records 
dated in 2003, more than 30 years after his separation from 
active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).  Although initial 
treatment records note a diagnosis of depression, other 
records to include the June 2003 VA psychiatric examination 
show a diagnosis of PTSD attributed to the Veteran's 
purported stressors.  However, the Veteran did contend that 
he had symptoms since his return from Vietnam, which was 
supported by a lay statement from his spouse.

Service connection was originally denied for PTSD by the 
April 2002 rating decision on the basis that there was no 
medical evidence the Veteran had PTSD in service nor was 
there medical evidence of a current diagnosis linked to a 
verified stressor experienced in service.  The subsequent 
denials were all, in essence, on the basis of a lack of 
verified stressor(s) upon which the diagnosis of PTSD was 
based.

The evidence added to the record since the time of the last 
prior denial for PTSD includes additional statements by and 
on behalf of the Veteran, testimony of the Veteran and his 
spouse at the August 2008 and February 2009 hearings, 
additional post-service medical records to include records 
from the Social Security Administration (SSA), and a response 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).

The Board acknowledges that this evidence is "new" to the 
extent it was not previously of record.  However, as detailed 
below, this evidence does not otherwise satisfy the standard 
of new and material evidence sufficient to reopen the 
previously denied claim.

The Board observes that, to the extent the additional post-
service medical records are not duplicates of those 
previously on file, they primarily concern medical conditions 
other than PTSD.  For example, the records from the SSA 
primarily concern impairment from chronic obstructive 
pulmonary disease/emphysema and a low back disorder.  
Moreover, as detailed above, there was competent medical 
evidence previously of record diagnosing the Veteran with 
PTSD which was linked to his account of his purported 
stressors.  As already stated, service connection was 
previously denied due to the lack of a verified stressor(s).  
Therefore, these medical records appear to be cumulative and 
redundant.  More importantly, they do not relate to an 
unestablished fact necessary to substantiate the claim.

The statements and hearing testimony by and on behalf of the 
Veteran reiterate his contention that he has PTSD due to 
stressors that occurred while on active duty in the Republic 
of Vietnam, and emphasized his account of firing from the 
warehouse rooftop during the Tet Offensive.  As detailed 
above, such contentions were previously of record, and this 
additional assertions appear to be cumulative and redundant.  
However, additional details were provided to the extent that 
a request for verification was made to the JSRRC.  The 
response from the JSRRC was that, even with coordinating 
their research with the National Archives and Records 
Administration, they were unable to locate any combat unit 
records pertaining to the Veteran's unit or its higher 
headquarters/battalion.  Although the JSRRC did detail 
reports of attacks in Saigon in January 1968, none of the 
incidents listed appears to be similar to the incident 
reported by the Veteran.  Simply put, the response from the 
JSRRC does not provide supporting information for the 
Veteran's purported stressor(s).  Consequently, this 
information does not present a reasonable possibility of 
substantiating the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (unfavorable evidence does not "trigger a 
reopening").

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  In this case, the JRSSC's response was 
such that there were no combat records for the Veteran's 
unit, and did not otherwise his account of the purported 
stressor(s).  Moreover, the Veteran's account of the stressor 
involving the Tet Offensive was such that it did not involve 
his entire unit, but himself and only a few other individuals 
stationed at the warehouse in question.  See e.g., February 
2009 Hearing Transcript, pp. 2-5.  The Board also observes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the term "engaged in 
combat with the enemy" in § 1154(b) requires that the 
veteran "personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 
2008).  The Federal Circuit further held that a showing of no 
more than service in a general 'combat area' or 'combat zone' 
is not sufficient to trigger the evidentiary benefit of 
§ 1154(b)."  Id.; see also VAOPGCPREC 12-99 (Oct. 18, 1999) 
as to the meaning of the term "engaged in combat."

In view of the foregoing, the Board finds that even though 
the evidence received since the last prior denial of service 
connection for PTSD was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate the claim, is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  As new and material evidence adequate to reopen 
the previously denied claim has not been received, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

The Board further observes that even if it had determined 
that new and material evidence had been received, the 
underlying service connection claim would still be denied due 
to the lack of a verified stressor(s) upon which the 
Veteran's diagnosed PTSD has been based.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).


ORDER

New and material evidence not having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for PTSD, the benefit sought on appeal is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


